Citation Nr: 0431863	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  01-00 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of the lower extremities and feet, to include peripheral 
neuropathy and poor circulation.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel

INTRODUCTION

The veteran served on active duty from February 1954 to 
October 1957.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in October 2001, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, for additional development.  The case 
is now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The medical evidence shows that the veteran's peripheral 
neuropathy was first shown decades after service and that it 
is not causally linked to claimed in-service frostbite; there 
is no medical evidence of any current residuals of frostbite, 
to include peripheral neuropathy and poor circulation or 
vascular disease.


CONCLUSION OF LAW

Entitlement to service connection for claimed residuals of 
frostbite of the lower extremities and feet, to include 
peripheral neuropathy and poor circulation, is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2004).  

The appellant filed his claim prior to the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that 
discussions in the May 2000 rating decision, an August 2000 
statement of the case (SOC), and a July 2004 supplemental 
statement of the case (SSOC) adequately informed him of the 
information and evidence needed to substantiate all aspects 
of his claim.  An August 2003 VCAA notice letter informed him 
of the VCAA's implementing regulations, including that VA 
would assist him in obtaining government or private medical 
or employment records, provided that he sufficiently 
identified the records sought and submitted releases as 
necessary.  The Board finds that these documents show that 
the appellant was notified of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini II)), the Court of Appeals 
for Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  In this case, VCAA notice was 
not provided to the veteran before the May 2000 rating 
decision on appeal; however, the rating decision on appeal 
was entered before the enactment of VCAA.  Obviously, VA 
could not have informed the veteran of law that did not yet 
exist.  Moreover, in Pelegrini II, the Court also made it 
clear that where, as in this case, notice was not mandated at 
the time of  the initial RO decision, the RO did not err in 
not providing such notice complying with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) because an initial RO 
decision had already occurred.  Also see O.G.C. Prec. Op. No. 
7-2004.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice provided to the 
appellant does not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  In 
the August 2003 VCAA notice letter, the RO made it clear to 
the veteran that he could submit any additional evidence he 
wished.  The RO requested that he "[p]lease send us any 
information or evidence within 30 days of the date of this 
letter, or we may process your claim based only on what we 
already have (italics and bold in original)."  The RO also 
informed the veteran that he could "take longer than 30 days 
to send us any additional information (bold added)."  

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A.  VA has obtained all available service and personnel 
records.  The only available service medical record is the 
report of the veteran's separation examination.  The Board is 
aware that in such a situation it has a heightened duty to 
assist a claimant in developing his or her claim.  This duty 
includes the search for alternate medical records, as well as 
a heightened obligation on the Board's part to explain its 
findings and conclusions, and carefully consider the benefit-
of-the-doubt rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 
85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The record reflects, and the Board is satisfied, that the RO 
has made all possible efforts to locate and obtain the 
veteran's service medical records, service personnel records, 
and sick or morning reports.  Reports from the National 
Personnel Records Center's (NPRC) storage facility in St. 
Louis, Missouri, indicate that no service medical records 
were available at that location, due to a 1973 fire; the 
requested records did not exist or were unavailable at the 
NPRC, so that future efforts to locate them would be futile; 
and there were no records at the Surgeon General's Office 
concerning the veteran.

The RO has also obtained all indicated VA post-service 
medical records.  The RO has attempted to obtain post-service 
medical records from all private sources identified by the 
veteran.  Records from several sources are not available.  
The RO has obtained those private post-service medical 
records that are available.  
 
As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The veteran was afforded a VA examination in May 2004 with 
regard to his current  claim.  The Board finds that the 
relevant medical evidence of record, to include the May 2004 
VA examination report and post-service treatment records, 
contains sufficient detail to make a decision on his claim.  
The recent VA examination includes an opinion addressing the 
veteran's contention that he currently has residuals of in-
service frostbite.  Thus, there is no duty to provide 
additional examination with regard to this issue.  38 U.S.C. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board further notes that during the pendency of his claim 
the appellant has been afforded opportunities to submit 
information relating to any additional evidence that may be 
available.  He has failed to identify any sources of 
additional outstanding evidence or indicate that he was in 
the process of obtaining additional evidence.  It is clear 
that there is no additional relevant evidence that has not 
been obtained and that the appellant desires the Board to 
proceed with its appellate review.  See Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his or her claim, the VCAA does not apply).  
The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claim.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.

Factual Background

The veteran has presented testimony during two hearings (in 
July 2001 and October 2004) before the undersigned Veterans 
Law Judge, as well as in written correspondence.  The Board 
will address his contentions together for the sake of 
clarity.  The veteran contends that he was exposed to cold 
while on guard duty one night in Korea.  The veteran has 
testified that he was not relieved and ended up on duty for 8 
hours.  The veteran states that his feet turned black at that 
time.  They returned to a normal color but remained 
sensitive.  Numbness began about 5 to 7 years after 
separation from service.  The veteran said that he first 
sought treatment for frostbite about 35 years earlier, and 
was not diagnosed with diabetes until approximately 1987.  

The veteran's wife testified that she and the veteran had 
been married for about 25 years.  She recalled that he had 
numbness of the feet, but only the feet, when she first met 
him and that he was not diagnosed with diabetes until nearly 
20 years later, in 1994.  

The Board also notes that the transcript of the veteran's 
October 2004 hearing indicates that, when asked where he was 
stationed at the time he incurred frostbite, the veteran 
answered "I was stationed in ... (Inaudible), Texas."  
(October 5, 2004, transcript at p. 2).  In light of the 
veteran's other testimony, in which he consistently asserts 
that the frostbite occurred in Korea, and the fact that the 
veteran's answer was unclear and inaudible to the 
transcriber, it is clear that this is a typographical error 
and that the veteran identified the place he was stationed at 
the time of his frostbite as Korea. 

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The report of the veteran's September 1957 separation medical 
examination indicates that the results of all pertinent 
clinical evaluations were normal, and identifies no relevant 
defects or diagnoses.  

There are no private or VA post-service medical records dated 
prior to 1995.  The report of an August 1995 private 
examination for aid and attendance identifies physical 
findings as peripheral neuropathy and frostbite in Korea 
(both feet).  A September 1995 private treatment report from 
the same physician provides that the veteran had been 
referred due to a recent infection of the left big toe.  The 
veteran was diabetic, had ongoing diminished sensation in the 
toe, and did not recall a specific foot injury.  Two October 
1995 treatment reports from this physician note that a review 
of the veteran's systems was positive for numbness in the 
veteran's feet from diabetic neuropathy.  

The report of a July 2001 VA electromyography examination 
provides that the findings indicated a diffuse, severe axonal 
polyneuropathy.  

The report of a May 2004 VA examination indicates that the 
examiner reviewed the medical records in the veteran's claims 
file and the CPRS system.  The examiner set forth a review of 
the veteran's pertinent history, which included a 10-year 
history of diabetes, as well as current physical findings.  
The resulting diagnosis was status-post frostbite of both 
lower extremities, diabetes, and peripheral neuropathy.  The 
examiner indicated that the veteran had a history of 
frostbite many years ago and complained of numbness and 
tingling, initially of the toes, that was getting 
progressively worse and now involved the legs bilaterally up 
to the knees with numbness, tingling and a burning sensation.  
The veteran had a history of diabetes that was poorly 
controlled.  The examiner expressed the opinion that the 
veteran's peripheral neuropathy was secondary to his poorly 
controlled diabetes, not his frostbite.  The examiner 
explained the opinion by noting that frostbite was a disease 
that could cause local injury mainly involving the skin, 
joint, bones and muscle tissues.  Long-term complications 
included osteoarthritis and chronic neuropathic pain.  In the 
veteran's situation, however, there was mainly numbness and 
tingling in both lower extremities.  At the time of the 
frostbite, he had the numbness and tingling only in the toes.  
His condition became progressively worse over the years.  The 
examiner opined that if his condition was due to frostbite, 
it would not have progressed over the past 20 years.  Thus, 
based on the evidence it was less likely than not that the 
veteran's peripheral neuropathy was a result of frostbite.  

Legal Analysis

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including an organic disease of 
the nervous system (to include peripheral neuropathy) and 
cardiovascular-renal disease (to include arterial peripheral 
vascular disease), become manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board observes that the weight it places on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  Further, it is the Board's 
responsibility to make such determinations.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for residuals of 
frostbite of the lower extremities and feet, to include 
peripheral neuropathy and vascular disease or poor 
circulation.

There is no documentation of record to indicate that the 
veteran was engaged in combat while stationed in Korea and he 
has not contended otherwise.  Thus, the provisions of 
38 U.S.C.A. § 1154(b) are not applicable.  However, as the 
absence of service medical records is through no fault of the 
veteran, the Board does not dispute the claim that he 
sustained a cold injury while on active duty.  However, while 
most of the veteran's service medical records are not 
available, a report of his separation examination is on file, 
and that document reflects that an examination of the 
veteran's lower extremities, neurological system and vascular 
system were normal in September 1957, just prior to his 
discharge from service.  Thus, even if the veteran sustained 
a cold injury as contended, no residuals of frostbite were 
shown at the time of his separation from service.  The only 
post-service medical evidence relating to frostbite is dated 
almost 40 years after service, which, when read together, 
indicates only a history of in-service frostbite; it does not 
identify any current disease or disability attributable to a 
remote cold injury.    

There is medical evidence of a current diagnosis of 
peripheral neuropathy of the lower extremities and feet.  
However, there is no competent medical evidence or opinion 
that relates it to any incident of service, to include 
frostbite.  The veteran underwent a VA examination in May 
2004 for the purpose of addressing the contended causal 
relationship and, following a review of the record, obtaining 
a medical history and performing a clinical examination, the 
physician unequivocally opined that the veteran's peripheral 
neuropathy and circulation problems were due to diabetes 
rather than frostbite incurred in Korea.  The clinician 
provided a rationale for this opinion and the record contains 
no competent opinion to the contrary.  The 1995 and the 1998 
private medical records are also competent medical evidence 
that the veteran's peripheral neuropathy is not due to 
frostbite.  In this regard, the Board notes that the August 
1995 report identifies both peripheral neuropathy and 
frostbite in Korea (both feet), but does not causally link 
them.  The frostbite diagnosis is by history; no residuals of 
frostbite were noted.  The 1998 report clearly links the 
veteran's peripheral neuropathy to his diabetes.    

The Board recognizes the assertions by the veteran and his 
wife that his current peripheral neuropathy is a result of 
in-service frostbite.  They testified that the symptoms, to 
include numbness of the feet and legs, which eventually were 
attributed to peripheral neuropathy, were present for many 
years prior to the diagnosis of diabetes.  While competent to 
describe symptoms, as laypersons, they are not competent to 
provide an opinion requiring medical knowledge, such as 
diagnosis or etiology of a medical condition.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  As a result, their own 
testimony does not constitute competent medical evidence 
linking the veteran's current peripheral neuropathy to in-
service frostbite.  As noted above, the only competent 
evidence that addresses the contended causal relationship, 
consisting of both private and VA medical evidence, indicates 
that the veteran's peripheral neuropathy is due to diabetes.  
There is no competent evidence to show that he has any 
current residuals of a decades old cold injury. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).








ORDER

Service connection for residuals of frostbite of the lower 
extremities and feet, to include peripheral neuropathy and 
poor circulation, is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



